DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 2 are pending.

Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 1: 
when making a payment …
after establishing 
when the payment is required …
after establishing the connection with the TSP, the named DNS token …
Claim 2:
when making a payment …
when searching in the TSP database …
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” For method claims, a limitation which simply expresssd the intended result of a process step positively recited is not accorded weight.
The following limitations include intended use limitations: 
Claim 1:
in which to increase the security of card payments using a smartphone
Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
the buyer is additionally assigned the address of the cryptocurrency wallet (ACW) and the said address is recorded as the ACW token for the buyer's PAN in the TSP database
Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 1:
a token is placed …
the PAN and the corresponding BIN token are also placed
the BIN token is read from the smartphone and used to route
the named PAN is used for making a payment
the customer is assigned with a customer identifier for Internet (DNS token)
the IP address of the TSP is mapped to the named customer identifier
the named DNS token is written into the TSP database
the DNS token is entered and used
the named DNS token is transmitted
the PAN corresponding to the DNS token is found in the TSP database, retrieved and used to conduct the payment
Claim 2:
the buyer is additionally assigned
the said address is recorded
the following types of payments are made available
each of the types is assigned
either the account pair identifiers of 1) PAN and ACW, or 2) PAN and ACW or the identifier of one accounts i) PAN, or ii) ACC, are retrieved and used
whose identifier has been retrieved


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation "the customer".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the claim recites the limitation "the named PAN".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the claim recites:
when making a payment, instead of the PAN, the BIN token is read from the smartphone and used to route the connection to the TSP in the payment network
when the payment is required the DNS token is entered and used to route and establish the Internet connection with the TSP
It is unclear as to whether the BIN token or DNS token is used to route and establish the connection to the TSP.  Looking to the specification, it is understood that the DNS token may be used as an alternative to the BIN token for conducting payment, but both are not used at the same time during the same transaction.  For purposes of further examination, the claim is interpreted as requiring either the use of the BIN token or DNS token.

Regarding claim 1, the claim recites:
instead of a payment card number (PAN), a token is placed on the smartphone in the Bank Identification Number format (BIN token)
 the PAN and the corresponding BIN token are also placed in the Token Service Provider (TSP) database and in the buyer's smartphone
It is unclear as to whether the PAN is placed on the buyer’s smartphone because the claim recites that a token is placed on the smartphone instead of the PAN.

Claim 2 does not cure the above deficiencies of claim 1 and is rejected by virtue of dependency.

Regarding claim 2, the claim recites the limitation "the cryptocurrency wallet".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumnick (US 2015/0112871).

Regarding claim 1, Kumnick discloses a method of making payments, in which to increase the security of card payments using a smartphone, 
instead of a payment card number (PAN), a token is placed on the smartphone in the Bank Identification Number format (BIN token), and the PAN and the corresponding BIN token are also placed in the Token Service Provider (TSP) database and in the buyer's smartphone (see para. 0056, 0060), and
when making a payment, instead of the PAN, the BIN token is read from the smartphone and used to route the connection to the TSP in the payment network, and after establishing a connection with the TSP, transferring the BIN token to the TSP, finding in the TSP' database the PAN corresponding to BIN token, the named PAN is used for making a payment (see para. 0060), 
The following claim language is accorded limited patentable weight because it is both optional and not positively recited in view of the claim interpretation described above:
characterized in that the customer is assigned with a customer identifier for Internet (DNS token), and the IP address of the TSP is mapped to the named customer identifier in the Internet routing system, then the named DNS token is written into the TSP database as the PAN token of the buyer, and when the payment is required the DNS token is entered and used to route and establish the Internet connection with the TSP, and after establishing the connection with the TSP, the named DNS token is transmitted to the TSP, the PAN corresponding to the DNS token is found in the TSP database, retrieved and used to conduct the payment.

Regarding claim 2, the following claim language is accorded limited patentable weight because is both optional and not positively recited in view of the claim interpretation described above: 
characterized in that the buyer is additionally assigned the address of the cryptocurrency wallet (ACW) and the said address is recorded as the ACW token for the buyer's PAN in the TSP database, the following types of payments are made available in the system: 1) payment with payment card accounts to a cryptocurrency wallet, 2) payment from a cryptocurrency wallet to a payment card account, 3) payment for a purchase from a payment card account 4) payment for a purchase from a cryptocurrency wallet; and each of the types is assigned with a payment type identifier, then when making a payment, the payment type identifier is additionally entered, and when searching in the TSP database, either the account pair identifiers of 1) PAN and ACW, or 2) PAN and ACW or the identifier of one accounts i) PAN, or ii) ACC, are retrieved and used to make a payment either between the pair of accounts whose identifiers have been retrieved, or make a payment for a purchase from one account whose identifier has been retrieved.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serebrennikov (US 9,043,246 B2)
Laxminarayanan (US 2015/0046338 A1)
Powell (US 2015/0127547 A1)
Royyuru (US 2013/0254102 A1
Eastlake (“ISO 7812/7816 Numbers and the Domain Name System (DNS)”, Aug 2001)
EMV 3-D Secure (“Protocol and Core Functions Specification”, Oct 2017)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692